                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                 CRIMINAL ACTION NO. 17-10330-RGS

                     UNITED STATES OF AMERICA
                                     v.
                             KELVIN CHALAS

                    ORDER ON PENDING MOTIONS
                           TO SUPPRESS
                              August 16, 2019

STEARNS, D.J.

     Pending for decision before the court are two motions to suppress filed

by defendant’s first court-appointed attorney, since adopted by his

successor, James Caramanica, Esq.1 The court heard oral argument on the

motions on June 27, 2019. Today the court received a letter from defendant

dated August 9, 2019, expressing frustration with attorney Caramanica’s

legal advice, particularly over evidentiary matters, and alleging “a complete

breakdown i[n] communication.” Dkt # 83 (under seal). He also requests

appointment of new counsel.       While the court will grant the request,

defendant is warned that no further court appointments of counsel will be

made. The court will further treat the two pending motions to suppress as


     1 A third motion to suppress statements attributed to the defendant was

withdrawn. See Dkt # 52.
withdrawn without prejudice pending review by new counsel. See Dkt ##

50, 53. As the delay in the resolution of the motions practice now pending

before the court is attributable to defendant, the court will exclude for Speedy

Trial Act purposes the time from the filing of the original motions (November

13, 2018) until such time as new counsel and defendant either refile the

original motions or decide on an alternative approach.

      The Clerk will refer the matter to the Magistrate Judge for the

appointment of new counsel.

                              SO ORDERED.

                              /s/ Richard G. Stearns
                              __________________________
                              UNITED STATES DISTRICT JUDGE




                                       2
